Citation Nr: 0419459	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from March 1974 to March 1994.  He 
died on September [redacted], 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In May 2003, the Board remanded 
the case to the RO for compliance with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In light of the VCAA, VA revised the provisions of 38 C.F.R. 
§§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); see 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments were 
effective November 9, 2000.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts and what is needed to 
substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with part of 
the Board's remand, the RO failed to ensure full compliance 
with the notice provisions of the VCAA and did not undertake 
a de novo review of the entire record to determine if the 
evidence warrants grant of the appellant claims.  In 
compliance with the May 2003 Board remand, the RO provided 
partial VCAA notice to the claimant in a letter dated January 
28, 2004.  But that letter did not discuss the information 
needed to establish entitlement to DEA under Chapter 35, 
Title 38, United States Code and the RO did not issue a 
supplemental statement of the case (SSOC) before recertifying 
the case to the Board for further appellate consideration.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the 
appellant has not been provided an SSOC that includes the 
regulations implementing the VCAA as required by 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  See Meyer v. Brown, 9 Vet. App. 
425, 430-31 (1996).  Therefore, under the holding in Stegall, 
this case must be remanded again to ensure full compliance 
with the Board's previous May 2003 remand and the provisions 
of the VCAA.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and 38 C.F.R. § 3.159 
(2003)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); is fully satisfied.  In 
particular, the RO must inform the 
claimant: (1) about the information and 
evidence not of record that is necessary 
to substantiate entitlement to Survivors' 
and Dependents' Educational Assistance 
(DEA) under Chapter 35, Title 38, United 
States Code as a surviving spouse; (2) 
about the information and evidence that 
VA has, or will seek to provide, in 
support of both claims; (3) about the 
information and evidence the claimant is 
expected to provide in support of her 
claims; and (4) request or tell her to 
provide any evidence in her possession 
that pertains to her claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  The SSOC should set 
forth the pertinent laws and regulations, 
including those implementing the VCAA.   

3.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



